

114 HR 6218 IH: To clarify the boundary of Acadia National Park, and for other purposes.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6218IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Poliquin introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo clarify the boundary of Acadia National Park, and for other purposes.
	
		1.Acadia National Park Boundary
 (a)In generalSection 101 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 955) is amended— (1)in the first sentence, by striking In order to and inserting the following:
					
 (a)BoundariesIn order to; (2)in the second sentence, by striking The map and inserting the following:
					
 (b)Availability of mapThe maps described in subsection (a) and subsection (c); and (3)by adding at the end the following:
					
 (c)Schoodic Peninsula additionThe boundary of the Park is confirmed to include approximately 1,441 acres of land and interests in land, as depicted on the map entitled Acadia National Park, Hancock County, Maine, Schoodic Peninsula Boundary Revision, numbered 123/129102, and dated July 10, 2015.
 (d)Ratification and approval of acquisitionsThere are hereby ratified and approved the following: (1)Retroactive to September 26, 2013, the acquisition or purported acquisition by the United States of land and interests in land referred to in subsection (c).
 (2)Any subsequent or purported alteration of the land and interests in land referred to in subsection (c) held or claimed by the United States in said property (including conversion to fee simple interest), retroactive to whatever point an alteration occurred or may have occurred..
 2.Acquisition of landThe Secretary of the Interior may only acquire land or interests in land— (1)within the boundary of Acadia National Park in accordance with Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 955); and
 (2)outside the boundary of Acadia National Park in Hancock County, Maine, in accordance with Public Law 99–420 (16 U.S.C. 341, note; 100 Stat. 955).
 3.Acadia Boundary Act for solid waste managementSection 102(f) of Public Law 99–420 (16 U.S.C. 341, note; 1001 Stat. 957) is amended by striking toward the cost of constructing through 50 per centum of the cost of such construction. and inserting $350,000 to a regional consortium established by law for the purpose of improving the management of the disposal and recycling of solid waste and composed of municipalities on as well as near Mount Desert Island..
		4.Acadia National Park Advisory Commission
 (a)In generalThe Secretary of the Interior shall reestablish and appoint members to the Acadia National Park Advisory Commission in accordance with section 103 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 959).
 (b)Conforming amendmentSection 103 of Public Law 99–420 (16 U.S.C. 341 note; 100 Stat. 959) is amended by striking subsection (f).
			5.Repeals
 The following provisions are repealed: (1)Section 3 of the Act of February 26, 1919 (40 Stat. 1179, chapter 45).
 (2)The first section of the Act of January 19, 1929 (45 Stat. 1083, chapter 77). 6.Use restriction modifiedThe Act of August 1, 1950 (64 Stat. 383, chapter 511), is amended—
 (1)by striking That the Secretary and inserting the following:  1.Conveyance of land in Acadia National ParkThe Secretary; and
 (2)by striking for school purposes and inserting for public purposes, subject to the conditions that use of the property shall not degrade or adversely impact the resources or values of Acadia National Park, and the land shall remain in public ownership for recreational, educational, or similar public purposes.
 7.Preservation of public trustTitle I of Law 99–420 (16 U.S.C. 341, note; 100 Stat. 9550 is amended by adding at the end the following:
			
				109.Preservation of Public Trust
 (a)Nothing in this Act or Public Law 99–420 (16 U.S.C. 341, note; 100 Stat. 955)] or any other law, including laws of general applicability, shall be construed to affect, preempt or in any way diminish the rights, responsibilities and authority of the State of Maine under and pursuant to the public trust doctrine over any lands in which the United States possesses any kind of property interest where that land is located seaward of the mean high water mark.
 (b)Nothing in this Act or Public Law 99–420 (16 U.S.C. 341, note; 100 Stat. 9550) shall be construed to affect, preempt or in any diminish the rights and privileges of any person under public trust doctrine upon any lands in which the United States possesses any kind of property interest where that land is located seaward of the mean high water mark.
 (c)The provisions of any Federal law enacted after the date of the enactment of this Act pertaining to the authority of the United States over lands in which the United States possesses any kind of property interest which would affect, preempt or in any way diminish the rights, responsibilities, and authority of the State of Maine, as stated in subsection (a) of this section, shall not apply within the State of Maine unless such provision of such subsequently enacted Federal law is specifically made applicable to Maine.
 (d)The term public trust as used in this section has the meaning ascribed to it by and under Maine law. (e)The term Maine law means the Constitution, and all statutes, regulations, and common laws of the State of Maine and its political subdivisions and all subsequent amendments thereto and judicial interpretations thereof.
					.
		